Citation Nr: 0842272	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left knee arthritis, status post meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to August 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado.

The veteran initially requested a BVA hearing in her 
substantive appeal dated December 2005.  However, in an 
August 2007 statement, the veteran's representative indicated 
that the veteran wished to withdraw her request for a BVA 
hearing.  As such, the Board will proceed with a decision on 
this appeal.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's left 
knee arthritis, status post meniscectomy, has been manifested 
by complaints of pain and buckling; clinical examination of 
the veteran's left knee revealed mild degenerative joint 
disease and  mild osteoarthritis, with mild joint line 
tenderness, full range of motion, stable ligaments, and no 
swelling or locking.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left knee arthritis, status post 
meniscectomy, have not been met at any time during the rating 
period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5256 - 5258, 5260 - 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The June 2005 rating decision on appeal granted the veteran's 
claim of entitlement to service connection for left knee 
arthritis, status post meniscectomy.  Therefore, this claim 
has now been substantiated.  As such, the veteran's filing of 
a notice of disagreement as to the June 2005 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 
30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3)) (effective May 30, 2008).  Rather, the veteran's 
appeal as to the initial rating assignment here triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.

The November 2005 statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating 
arthritis due to trauma, degenerative arthritis, other 
impairments of the knee, dislocation or removal of semilunar 
cartilage, and limitation of flexion and extension of the leg 
(38 C.F.R. § 4.71a, DC 5003, 5010, 5257 - 5261).  The 
statement of the case also included a description of the 
rating formulas for all possible schedular ratings under 
these DCs.  The appellant was thus informed of what was 
needed not only to achieve the next higher schedular rating, 
but also to obtain all schedular ratings above the initial 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  In addition, a March 2006 
letter from VA to the veteran informed her of the general 
disability rating and effective date criteria as the Court 
required in Dingess/Hartman.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and a report of post-
service VA treatment and assessment.  In addition, the claims 
file contains the report of a VA medical examination 
conducted in March 2005.  The claims file also contains the 
veteran's statements in support of her claim.  The Board has 
carefully reviewed the veteran's statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

In a November 2008 informal hearing presentation, the 
veteran's representative argues that the veteran should be 
provided a new VA examination because the March 2005 VA 
examination is too old to adequately evaluate the state of 
the veteran's disability.  The Board does not find, however, 
that a more contemporaneous examination is necessary in this 
instance.  The Board observes that the "mere passage of 
time" does not render an old examination inadequate.  
Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In 
Palczewski, the Court noted that the veteran did not submit 
additional evidence showing a change in his condition nor did 
he allege at a hearing that the condition had worsened.  
Further, the Court noted a factor to consider was whether the 
submission or identification of additional lay or medical 
evidence raised the question of whether the medical evidence 
of record was sufficient to render a decision on the claim.  
Palczewski, 21 Vet. App. at 183.

Although the veteran's statements clearly assert entitlement 
to a disability rating in excess of 10 percent for her left 
knee disability, none of her statements allege that her left 
knee disability has worsened since the March 2005 VA 
examination.  The claims file contains a VA medical report 
discussing the state of the veteran's left knee disability as 
of February 2006.  Findings from the February 2006 VA medical 
report do not demonstrate that the veteran's left knee 
disability had worsened since the March 2005 VA examination.  
Both examinations note mild joint line tenderness with no 
swelling and a negative Lachman test.  In fact, the March 
2005 VA examination notes the presence of pain with resistive 
motion, whereas the February 2006 VA medical report notes no 
laxity or pain on stressing.  The February 2006 VA medical 
report notes crepitation, but no pain on range of motion of 
the patella.  The February 2006 VA medical report diagnoses 
mild left knee degenerative joint disease, which was also 
shown on X-ray at the March 2005 VA examination.  Without 
competent clinical evidence showing that the veteran's left 
knee disability has increased in severity since the March 
2005 VA examination, the Board finds that the evidence of 
record in this case is sufficient to accurately portray the 
veteran's current left knee disability, and that no new VA 
examination is required.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, and pain on 
movement.  38 C.F.R. § 4.45.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.

Under DC 5003, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DCs, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
rated as follows:

20% - With X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.

10% - With X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

The 20 percent and 10 percent ratings based on X-ray findings 
above, will not be combined with ratings based on limitation 
of motion, and will not be used in rating conditions listed 
under DCs 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2008).

Under DC 5257, other impairment of the knee, recurrent 
subluxation or lateral instability results in a 30 percent 
rating when found to be "severe," a 20 percent rating when 
found to be "moderate," and a 10 percent rating when found 
to be "slight."

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint merits a 20 percent disability rating.

Under DC 5260, flexion of a leg limited to 15 degrees 
corresponds with a 30 percent disability rating.  Flexion of 
a leg limited to 30 degrees corresponds with a 20 percent 
disability rating.  Flexion of a leg limited to 45 degrees 
corresponds with a 10 percent disability rating.  Flexion of 
a leg limited to 60 degrees is noncompensable.

Under DC 5261, extension of a leg limited to 45 degrees 
corresponds with a 50 percent disability rating.  Extension 
of a leg limited to 30 degrees corresponds with a 40 percent 
disability rating.  Extension of a leg limited to 20 degrees 
corresponds with a 30 percent disability rating.  Extension 
of a leg limited to 15 degrees corresponds with a 20 percent 
disability rating.  Extension of a leg limited to 10 degrees 
corresponds with a 10 percent disability rating.  Extension 
of a leg limited to 5 degrees is noncompensable.

Legal Analysis

The June 2005 rating decision granted the veteran's claim of 
entitlement to service connection for left knee arthritis, 
status post meniscectomy, and assigned a 10 percent 
disability rating, effective April 6, 2004.

As noted above, the veteran was seen for a VA examination in 
March 2005.  At that time, the veteran's left knee complaints 
were noted as "significant pain" and "some giving way."  
The veteran denied left knee swelling, locking, or popping.  
Upon physical examination of the left knee, the veteran had 
normal alignment and a full range of motion from zero degrees 
of extension to 140 degrees of flexion.  See 38 C.F.R. 
§ 4.71a, Plate II (noting that the normal range of motion of 
a knee is from zero degrees of extension to 140 degrees of 
flexion).  The March 2005 VA examiner noted that the veteran 
felt minimally increased pain with resistive motion, 
particularly near full extension.  No gross fatigability or 
weakness was seen in repetitive flexion and extension of the 
knee.  Based on these findings, the VA examiner assigned "an 
additional 5 degree range of motion loss" based on DeLuca 
criteria.  The VA examiner diagnosed status post service-
connected knee injury and meniscectomy and debridement with 
ongoing symptoms of mild osteoarthritis of the left knee.

The Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  As such, if the evidence of record reflects compensable 
loss of both flexion and extension of either leg, the veteran 
would be entitled to the combined evaluation under DCs 5260 
and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

As stated above, range of motion testing at the March 2005 VA 
examination showed a full zero degrees of extension and full 
140 degrees of flexion.  A five degree range of motion loss 
was assigned based on DeLuca criteria as the veteran had 
minimal pain upon full extension.  These findings do not 
yield a compensable rating for either flexion or extension 
under DCs 5260 and 5261.  The claims file contains no other 
competent medical evidence in which the veteran's left knee 
range of motion was tested.  Therefore, a disability rating 
in excess of 10 percent is not warranted under DCs 5260 and 
5261.

In the absence of range of motion limitations, a veteran can 
receive a 10 percent disability rating when there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  If, in addition to these criteria, 
occasional incapacitating exacerbations occur, the veteran 
would receive a 20 percent rating.  In this case, there is a 
left knee X-ray taken at the March 2005 VA examination which 
showed an impression of DJD, and noted mild irregularity of 
tibial spines and prominent superior patellar osteophytes.  
The femorotibial joint space was noted to be within normal 
limits.  The evidence of record shows involvement of one 
major joint only, namely, the veteran's left knee.  In 
addition, there is no clinical evidence of incapacitating 
exacerbations of the veteran's left knee disability.  
Therefore, a disability rating in excess of 10 percent under 
DC 5003 is not warranted.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Board must 
consider 38 C.F.R. § 4.40, regarding functional loss due to 
pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Court has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  Id.

The veteran's written statements reveal that she reports 
experiencing pain, buckling, swelling, and impaired 
ambulation with regard to her left knee.  See December 2005 
Substantive Appeal; July 2005 Notice of Disagreement.  In 
addition, the February 2006 VA medical report notes that the 
veteran's left knee pain "waxes and wanes."  Further, as 
noted above, the March 2005 VA examiner assigned the veteran 
a five degree range of motion loss based on DeLuca criteria, 
due to minimal left knee pain upon full extension.  The Board 
finds that these complaints are fully accounted for in the 
veteran's current 10 percent disability rating.  Notably, 
when a limitation of motion is noncompensable under the 
appropriate DCs, as is the case with the five degree range of 
motion loss assigned by the March 2005 VA examiner, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  See 
DC 5003.  Therefore, the currently assigned 10 percent 
disability rating is appropriate to account for the March 
2005 VA examiner's finding of a five degree range of motion 
loss.

The additional functional limitations due to factors such as 
pain and weakness under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, 8 Vet. App. at 206-07, however, do not demonstrate 
functional impairment comparable to the criteria for the 
next-higher disability rating in this instance.  The March 
2005 VA examination notes that the veteran's daily activities 
and usual occupation are not affected by her left knee 
disability.  At that examination, the veteran denied 
fatigability, weakness, incoordination, and "flare ups of 
pain per se."  The February 2006 VA medical report notes 
that no swelling or pain on stressing was revealed upon 
physical examination of the left knee.  Crepitation was 
noted, but there was no pain on range of motion of the 
patella.

The Board finds the veteran's assertions that she experiences 
pain to be credible.  However, as noted above, the 10 percent 
rating disability currently assigned takes into account pain 
experienced, in accordance with DeLuca.  Although the veteran 
asserts that her knee is subject to swelling, she denied any 
swelling at the March 2005 VA examination.  In addition, the 
February 2006 VA medical report states that no swelling was 
present upon examination.  With regard to impaired 
ambulation, the March 2005 VA examiner noted that the 
veteran's left knee disability "does not really affect her 
activities of daily living," and that she does not use any 
assistive devices for ambulation.  In light of the foregoing, 
the Board finds that the above complaints are adequately 
accounted for in the currently assigned 10 percent disability 
rating.

The Board has further considered whether any other DC could 
serve as a basis for a higher disability rating here.  
However, as the clinical evidence fails to demonstrate 
impairment of the tibula or fibula, a higher rating under DC 
5262 is precluded.  Similarly, the evidence of record fails 
to establish ankylosis of the left knee, or any disability 
comparable therewith even with consideration of functional 
loss due to pain, precluding a higher rating under DC 5256.  
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (indicating 
that ankylosis is complete immobility of the knee joint in a 
fixed position, either favorable or unfavorable).  Further, 
there is no evidence of dislocated semilunar cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint.  As such, a higher disability rating is not warranted 
under DC 5258.  Finally, as discussed below, the Board finds 
that evidence of record throughout the rating period on 
appeal does not reflect slight instability and therefore 
separate ratings for arthritis and instability per VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 are not for application.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Likewise, the VA General Counsel has 
also held that, when X-ray findings of arthritis are present 
and a veteran's knee disability is evaluated under DC 5257, 
the veteran would be entitled to a separate compensable 
evaluation under DC 5003 if the arthritis results in 
limitation of motion and/or objective findings or indicators 
of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a 
separate compensable rating for arthritis based on X-ray 
findings and limited motion under DCs 5260 or 5261, the 
limited motion need not be compensable but must at least meet 
the criteria for a zero-percent rating.  A separate 
compensable rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.

In this regard, the Board has considered whether DC 5257 
affords a compensable rating.  As noted above, DC 5257 
contemplates knee impairment characterized by recurrent 
subluxation or lateral instability, with a 10 percent rating 
for slight impairment, a 20 percent rating for moderate 
impairment, and a 30 percent rating for severe impairment.  
The Board notes that an increase on the basis of limitation 
of function due to factors such as pain, weakness, 
incoordination and fatigability is not for application in the 
analysis of DC 5257, because this DC is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that none of the competent medical evidence 
of record shows recurrent subluxation or lateral instability 
with regard to the veteran's left knee.  Specifically, the 
March 2005 VA examination reported that the veteran's left 
knee ligaments were stable to varus and valgus stress, and 
that Lachman and pivot shift tests were negative.  In 
addition, the February 2006 VA medical report notes no laxity 
and negative Lachman, McMurray, and popliteal examinations of 
the left knee.  Therefore, the Board finds that a separate 
evaluation under DC 5257 is not warranted in this instance.

The Board notes that the veteran's representative, in a 
February 2007 statement in lieu of a VA Form 646, argues that 
"there is entitlement to a separate evaluation for the 
demonstrable degenerative joint disease, consistent with the 
regulatory provisions of 38 C.F.R. § 4.71 diagnostic code 
(DC) 5003, apart from that evaluation assigned for limitation 
of motion under the appropriate DC 5010."  The Board notes, 
however, that "Note (1)" under DC 5003 indicates that the 
disability ratings assigned based on X-ray evidence of joint 
involvement "will not be combined with ratings based on 
limitation of motion."

Finally, the Board has considered whether a separate rating 
is warranted for a scar.  In this regard, the Board notes 
that the veteran underwent a "left knee diagnostic 
arthroscopy, partial lateral meniscectomy and debridement 
chondromalacia of patella" while in service.  See August 
1992 Operation Report.  However, the Board notes that none of 
the post-service medical evidence of record discusses any 
post-surgical scar with regard to the veteran's left knee.  
Nor has the veteran submitted any statements contending that 
any such scar is painful or otherwise symptomatic.  As such, 
a separate rating for a scar is not for consideration.

Based on the foregoing, the Board finds that the veteran's 
currently assigned 10 percent rating for her left knee 
arthritis, status post meniscectomy, has been appropriate at 
all times during the rating period on appeal.  Therefore 
there is no basis for a higher evaluation or staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration however, the Board finds that the 
preponderance of the evidence in this case falls against the 
veteran, making the benefit of the doubt rule inapplicable.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture here is not so unusual or 
exceptional in nature as to render her schedular rating 
inadequate.  The evidence does not reflect that the veteran's 
left knee arthritis, status post meniscectomy, has caused 
marked interference with her employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Notably, the March 2005 VA examiner 
indicated that the veteran's usual occupation is not affected 
by her left knee disability.  The VA examiner noted that the 
reason the veteran is no longer able to work as a nurse is 
due to myofascial pain syndrome from an unrelated motor 
vehicle accident in 1995.  Further, there is no evidence of 
frequent periods of hospitalization due to the veteran's left 
knee arthritis, status post meniscectomy.  Hence, referral 
for the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).



ORDER

Entitlement to an initial rating in excess of 10 percent for 
left knee arthritis, status post meniscectomy is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


